internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-168533-02 date date in re fund date date date date date firm dear this is in reply to an undated letter in which fund requests an extension of time to file an election under sec_855 of the internal_revenue_code sec_855 election plr-168533-02 facts fund is a corporation registered under the investment_company act of as amended as an open-end management investment_company fund has elected to be treated as a regulated_investment_company ric in accordance with subchapter_m of the code fund’s taxable_year is a fiscal_year ending on date for its taxable_year ending date fund intended to file a sec_855 election the due_date without extensions for filing the return in which the election had to be made was date firm had the responsibility for filing form_7004 requesting an extension of time for filing the return in which fund was to make a sec_855 election firm prepared the form_7004 but did not send it to the officer of fund who was responsible for signing the form_7004 before sending it to the internal_revenue_service instead firm inadvertently sent the unsigned form_7004 to the internal_revenue_service on date fund’s officer with the responsibility for signing the form_7004 realized that fund had not received the form_7004 from firm and had not properly filed it with the internal_revenue_service on date fund filed a late return making the sec_855 election fund makes the following representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than fund would have had if the election had been timely made taking into account the time_value_of_money fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election plr-168533-02 applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that fund has shown good cause for granting a reasonable extension of time to allow it to make a sec_855 election accordingly the time for filing the election is extended to date no opinion is expressed as to whether the fund’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine the taxpayer's tax_liability for the years involved if the director's office determines the taxpayer's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election this ruling does not relieve fund from any penalties it may owe as a result of the failure_to_file a federal_income_tax return on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether fund qualifies as a ric under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where fund files its returns with instructions that although its return was not timely filed fund is to be treated as having made a timely sec_855 election plr-168533-02 except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to you and copies are being sent to the taxpayer and the second-named person on the power_of_attorney sincerely yours william e coppersmith chief branch office of associate chief_counsel financial institutions products
